DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallius et al US 2013/0321900.
Regarding claim 1.

a first unit cell (fig, 6a, region REGB1 paragraph [0084]) having a first period (fig. 6b front of element 83 to front of adjacent element 83) and a first length (fig. 6b ɅB  ending at TP period length), wherein the first period includes a first grating element width (fig. 6b element 83 has a width) and a first space between adjacent grating elements (fib. 6b adjacent elements 83 include a space), and wherein the first length includes a number of first periods (fig. 6b period length includes a number of periods ending at TP); and
a second unit cell (fig, 6a region REGB2 paragraph [0084]) having a second period (fig. 6b starting at TP front of element 83 to front of adjacent element 83) and a second length (fig. 6b ɅB starting at TP period length), wherein the second period is different than the first period (fig. 6a illustrates a difference between the first period and second period elements 83 are closer together in the second period) and includes a second grating element width (fig. 6b element 83 includes a second width) and a second space between adjacent grating elements (fig. 6b elements 83 include a second space), and wherein the second length includes a number of second periods (fig. 6b period length starting at TP illustrates a number of periods).
Regarding claim 7.
Vallius et al illustrates in figures 6a-6b and 15a-15b a laser, comprising: a first region that includes an active region (LD1, laser diode active region inherent); and a second region (G1, grating) coupled with the first region, wherein the second region includes an optical waveguide to carry light (BT) generated in the active region (LD1), 
a first unit cell (fig, 6a, region REGB1 paragraph [0084]) having a first period (fig. 6b front of element 83 to front of adjacent element 83) and a first length (fig. 6b ɅB  ending at TP period length), wherein the first period includes a first grating element width (fig. 6b element 83 has a width) and a first space between adjacent grating elements (fib. 6b adjacent elements 83 include a space), and wherein the first length includes a number of first periods (fig. 6b period length includes a number of periods ending at TP); and
a second unit cell (fig, 6a region REGB2 paragraph [0084]) having a second period (fig. 6b starting at TP front of element 83 to front of adjacent element 83) and a second length (fig. 6b ɅB starting at TP period length), wherein the second period is different than the first period (fig. 6a illustrates a difference between the first period and second period elements 83 are closer together in the second period) and includes a second grating element width (fig. 6b element 83 includes a second width) and a second space between adjacent grating elements (fig. 6b elements 83 include a second space), and wherein the second length includes a number of second periods (fig. 6b period length starting at TP illustrates a number of periods).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallius et al US 2013/0321900 as applied to claim 7 above and in view of  Kuksenkov et al US 2010/0272135.
Regarding claim 12.
Vallius et al illustrates in figures 15a-15b a laser (LD1, laser diode).
Vallius et al does not explicitly describe the laser diode as a Distributed Bragg Feedback (DFB) laser or a Distributed Bragg Reflector (DBR) laser.

Kuksenkov et al illustrates in figures 1 and 2 a laser diode (10) as a DBR or DFB laser diode (paragraph [0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the laser diode of Kuksenkov et al with device of Vallius et al because DFB or DBR laser diode allow for selection of wavelength/mode, as commonly understood in the art.
Allowable Subject Matter
Claims 2-6, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2.
None of the searched prior arts alone or in combination discloses the claimed one or more additional first unit cells and one or more additional second unit cells.
Regarding claim 3.
None of the searched prior arts alone or in combination discloses the claimed one or more additional unit cells having one or more additional periods and one or more
additional lengths, wherein the one or more additional periods are different than the first period and the second period and includes one or more additional widths and further includes one or more additional spaces between the adjacent grating elements, 
Regarding claim 4.
None of the searched prior arts alone or in combination discloses the claimed a calculation based on the first period, the first length, the second period, and the second length indicates a digitized grating period.
Claims 5 and 6 depend from claim 4
Regarding claim 8.
None of the searched prior arts alone or in combination discloses the claimed grating includes one or more additional first unit cells and one or more additional second unit cells.
Regarding claim 9.
None of the searched prior arts alone or in combination discloses the claimed a calculation based on the first period, the first length, the second period, and the second length indicates a digitized grating period.
Claims 10 and 11 depend from claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828